Consolidated actions for damages for personal injuries and for wrongful death caused by the collision of an auto truck and another automobile. A Cadillac car owned and driven by appellant Cangro collided with a milk- truck owned by respondent Weissglass Gold Seal Dairies Corp. Several actions were brought against the owners of the two vehicles by certain plaintiffs, guests in the Cangro car, and by the administratrix of another guest, Frank Agnello, deceased. A jury found in favor of defendant Weissglass Gold Seal Dairies Corp. as to all plaintiffs; and in favor of Jean Agnello, individually, and as administratrix of Frank Agnello, deceased, and Henrietta Biedrzycka (Fuller), against defendant Vincent Cangro. The plaintiffs and defendant Vincent Cangro appeal. Judgments and amended judgment unanimously affirmed, with one bill of costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. (See post, p. 1039.)